Citation Nr: 0126606	
Decision Date: 11/20/01    Archive Date: 11/27/01

DOCKET NO.  96-09 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for dysthymia with post-traumatic stress disorder 
(PTSD) from August 20, 1992, to January 8, 1997.

2.  Entitlement to a disability rating in excess of 50 
percent for dysthymia with PTSD from January 8, 1997.

3.  Entitlement to service connection for obesity, to include 
as secondary to service-connected dysthymia with PTSD.

4.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected dysthymia with 
PTSD.

5.  Entitlement to service connection for foot disability, to 
include as secondary to service-connected dysthymia with 
PTSD.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran's military service included periods of active 
duty from June 1970 to August 1977 and from February 1983 to 
April 1984.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from several rating actions rendered the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The claims for higher ratings for 
dysthymia with PTSD were previously before the Board in 
February 1998 and October 1999; both times the issues were 
remanded to the RO for additional development.  The issue of 
entitlement to service connection for obesity, to include as 
secondary to service-connected dysthymia with PTSD, was 
previously before the Board in October 1999, at which time 
this issue was also remanded to the RO for further 
development.  The issues of service connection for 
hypertension and foot disability, to include as secondary to 
service-connected dysthymia with PTSD, have only more 
recently been certified to the Board.  

(The following issues will be addressed in the remand portion 
of this decision:  entitlement to a disability rating in 
excess of 50 percent for dysthymia with PTSD from January 8, 
1997; and service connection claims for obesity, 
hypertension, and foot disability, to include as secondary to 
service-connected dysthymia with PTSD.)



FINDING OF FACT

The veteran's symptoms of dysthymia with PTSD prior to 
January 8, 1997, were productive of considerable occupational 
and social impairment, or occupational and social impairment 
that resulted in reduced reliability and productivity.


CONCLUSION OF LAW

The schedular criteria for entitlement to a 50 percent 
disability rating for dysthymia with PTSD, for the period 
August 20, 1992 to January 8, 1997, have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 
4.125-4.132, Diagnostic Codes 9405, 9411 (1996); 38 C.F.R. 
§§ 4.7, 4.125, 4.130, Diagnostic Codes 9433, 9411 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that the severity of his service-
connected dysthymia with PTSD is greater than the assigned 
disability rating reflects.  Indeed, the veteran has 
maintained throughout the pendency of his claim that he has 
been entitled to a 100 percent disability rating since the 
award of service connection.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which allows for ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In addition, the evaluation 
of the same disability under various diagnoses, and the 
evaluation of the same manifestations under different 
diagnoses, are to be avoided.  38 C.F.R. § 4.14.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  In regard to the 
veteran's dysthymia with PTSD rating claim, the United States 
Court of Appeals for Veterans Claims (Court) has indicated 
that a distinction must be made between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of service connection (so-called "original ratings"), 
and dissatisfaction with determinations on later filed claims 
for increased ratings. See Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999).  As was explained in the introduction 
section of the Board's October 1999 decision, the veteran's 
dysthymia with PTSD claim was placed in appellate status by a 
notice of disagreement expressing dissatisfaction with the 
original rating.  Thus, the Board characterized the rating 
issue on appeal as a claim for a higher initial rating.  
Consideration must be given to whether a higher rating is 
warranted for any period of time from the effective date of 
the award - a practice know as "staged ratings."  
Fenderson, supra.  Moreover, the Board observes that, because 
the RO assigned different disability evaluations following 
the award of service connection for dysthymia with PTSD, the 
veteran's rating claim has been characterized as a claim for 
a rating higher than 10 percent from August 20, 1992, to 
January 8, 1997, and for a rating higher than 50 percent 
thereafter.  As will be further explained in the remand 
portion of this decision, under the circumstances of this 
case, the Board must remand the issue of entitlement to a 
disability rating in excess of 50 percent for dysthymia with 
PTSD from January 8, 1997.

The relevant evidence includes a June 1993 VA mental 
disorders examination report, which recounts the veteran's 
history and complaints of depression.  Objectively, the 
veteran was cooperative, alert, and oriented times 4.  His 
affect was constricted and labile, but at times he seemed 
angry and irritable.  He became tearful when discussing how 
he was so frustrated that he might injure other people.  His 
thought content and processes were without loosening of 
association, flight of ideas, tangentially, or 
circumstantially.  Thinking was logical and goal directed, 
and he did not complain of auditory or visual hallucinations.  
He denied any suicidal ideation, intent, or plan, but 
described vague chronic intermittent homicidal thoughts 
without specific intent or plan.  His speech was of normal 
rate, rhythm and volume and his attention, concentration, 
remote memory, and recent memory appeared to be intact.  His 
insight and judgment were poor.  The examiner explained that 
the veteran was unable to describe a period of time within 
the previous several years during which he was free from 
depressive symptoms for even a two-month period, consistent 
with the diagnostic criteria for dysthymia.  The examiner 
further observed that the veteran had exhibited difficulty 
with social relationships and occupational functioning, 
decreased interest, and irritability.  The examiner opined 
that the veteran was "judged to be a continuing and ongoing 
risk to others, although he was not emergently commitable 
[sic] at the time of this evaluation."  The veteran was 
dealing with vague homicidal ideation and very poor insight 
into his problems.  The examiner reported that the veteran 
was maintaining his 40-hour a week job despite his symptoms.  
The examiner concluded that the veteran appeared to have 
"mild to moderate dysfunction" in his familial and social 
environment, as well as in occupational functioning.  The 
diagnoses were as follows:  a history of adjustment disorder 
with a depressed mood; dysthymia; and a personality disorder, 
not otherwise specified (obsessive/compulsive and 
narcissistic traits).

A November 1995 VA mental disorders examination report 
includes a review of the veteran's medical history and notes 
his complaints of depression, irritability, lack of 
concentration, poor energy, crying spells, and sleep 
difficulty.  Objectively, the veteran was angry and irritable 
throughout most of the interview.  His speech was normal and 
behavior was negative for psychomotor agitation or 
retardation.   His form of thought was linear and goal 
directed, while content of thought was negative for any 
suicidal or homicidal ideation, hallucinations, delusions, or 
paranoia.  He was alert, oriented times four, and his memory 
was intact, but he exhibited concentration deficits.  Insight 
and judgment were fair and his affect was full in range, but 
his mood was depressed.  The examiner noted that the veteran 
continued to suffer from a depressed mood, low energy, low 
self-esteem, poor concentration, and intermittent sleep 
disturbance.  The examiner further opined that the veteran 
seemed to be mildly occupationally impaired and mild to 
moderately impaired socially.  The diagnoses were as follows:  
dysthymia; history of adjustment disorder with depressed 
mood; and history of a diagnosis of a personality disorder.

On December 9, 1996 the veteran was seen at a private clinic 
for complaints of intrusive homicidal and suicidal thoughts, 
a depressed mood, sleep difficulty, auditory hallucinations, 
and feelings of being hopeless, helpless, and worthless,.  
Objectively, the veteran was cooperative and his speech was 
normal, but very distressed by his thoughts; he had several 
crying spells during the interview.  His mood was depressed, 
and judgment and insight were poor.  The assessment was a 
mood disorder with symptoms of depression and psychotic 
features, and with strong homicidal and suicidal ideations 
with plans, means, and intent.  The examiner opined that 
"[t]hese thoughts have been a pattern for many years but 
with acute exacerbations with closeness to act on it today."  
The diagnoses included major depressive disorder with severe 
psychotic features, PTSD, and a global assessment of 
functioning score (GAF) of 31.  The examiner also noted that 
because the veteran was at a high risk of harm to himself or 
others due to his depression, ideations, and psychosis, the 
veteran met the criteria for involuntary commitment.  
However, he agreed to be admitted voluntarily.  

In appears that that the veteran was transferred on the day 
of examination to a VA facility for admission.  The December 
1996 VA discharge summary shows that the veteran was released 
after a one-day stay.  On admission, mental status 
examination revealed that the veteran was guarded, mildly 
agitated, and exhibited some paranoia and 
obsessive/compulsive traits, but he was cooperative.  The 
veteran reported auditory hallucinations, and suicidal and 
homicidal ideations.  The veteran was discharged after it was 
determined that he was not a danger to himself or others.  

A December 1996 follow-up VA progress note shows that the 
veteran reported that his mood had improved, that he was 
getting along well with his co-workers and boss, and that he 
denied homicidal or suicidal ideations.  Objectively, the 
veteran was cooperative, engaging, and talkative.  Affect was 
congruent except for moments of tearfulness when discussing 
Vietnam experiences.  Thought process was logical, but 
circumstantial.  Memory, concentration, attention insight, 
and judgment were all described as good.  The veteran's 
psychiatric profile was characterized as complex.  

A subsequently prepared December 1996 VA progress note shows 
that the veteran was alert and oriented with a depressed mood 
and blunt affect.  The veteran presented as well groomed, 
articulate, and calm.  Thought processes were generally 
logical and coherent, but illogical with regard to his desire 
to exact revenge on the government.  He admitted to poor 
frustration tolerance and frequent irritation to minor 
inconveniences.  The veteran further indicated that he was 
willing to take his own life and others'.  Socialization and 
recreational interests were minimal to none.  The assessment 
was depressed mood and psychotic features. 

The veterans dysthymia with PTSD has been rated under 
38 C.F.R. §§ 4.125-4.132, Diagnostic Codes 9405, 9411 (1996) 
and 38 C.F.R. §§ 4.125-4.130, Diagnostic Codes 9433, 9411 
(2001).  The Board notes that by regulatory amendment 
effective November 7, 1996, substantive changes were made to 
the schedular criteria for evaluating psychiatric disorders, 
including dysthymia and PTSD.  Where the law or regulations 
change while a case is pending, the version most favorable to 
the claimant applies with exceptions not applicable here.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  As 
this rating issue has been pending since 1992, the veteran's 
claim for the assignment of a higher initial disability 
rating for dysthymia with PTSD will be considered under the 
criteria in effect prior to and after November 7, 1996.  The 
new criteria are only applicable subsequent to November 7, 
1996, while the old criteria may be applied both prior to, 
and after, November 7, 1996.  See 38 U.S.C.A. § 5110 (West 
1991).  

Prior to November 7, 1996, a 10 percent disability rating for 
dysthymia with PTSD was for assignment when symptoms were 
less than the criteria for 30 percent, with emotional tension 
or other evidence of anxiety productive of mild social and 
industrial impairment.  A 30 percent disability rating was 
for assignment when there was definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people; the psychoneurotic symptoms 
resulting in such reduction in initiative, flexibility, and 
efficiency and reliability levels as to produce definite 
industrial impairment.  A 50 percent disability rating was 
for assignment when the ability to establish or maintain 
effective or favorable relationships with people was 
considerably impaired.  By reason of psychoneurotic symptoms 
the reliability, flexibility, and efficiency levels are so 
reduced as to result in considerable industrial impairment.  
A 70 percent disability rating was for assignment when 
ability to establish or maintain effective or favorable 
relationships with people was severely impaired.  The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  38 C.F.R. § 4.132, Diagnostic Codes 9405, 
9411 (1996).

In determining whether a 30 percent or 50 percent disability 
rating is appropriate, it is pertinent to note that, in Hood 
v. Brown, 4 Vet. App. 301 (1993), the Court stated that the 
term "definite" in 38 C.F.R. § 4.132 (1996) was 
"qualitative" in character, where as the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for the purposes of meeting 
the statutory requirement that the Board articulate "reasons 
and bases" for its decision.  38 U.S.C.A. § 7104(d)(1) (West 
1991).  In a precedent opinion, dated November 9, 1993, the 
General Counsel of VA concluded that the term "definite" is 
to be construed as "distinct, unambiguous, and moderately 
large in degree." It represents a degree of social and 
industrial inadaptability that is "more than moderate but 
less than rather large." VAOPGCPREC 9-93 (Nov. 9, 1993).  
The Board is bound by this interpretation of the term 
"definite." 38 U.S.C. § 7104(c) (West 1991).  

Under the revised criteria, a 10 percent disability rating is 
for assignment when there is occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and the ability to perform occupational tasks 
only during times of stress, or when symptoms are controlled 
by continuous medication.  A 30 percent disability rating is 
for assignment when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent disability rating 
is for assignment for occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment in 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is warranted when the disorder is 
characterized by occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  See 38 C.F.R. § 4.130, 
Diagnostic Codes 9411, 9433.

After review of the evidence of record and the applicable 
laws and regulations, the Board concludes that under either 
the old or new rating criteria, the veteran's psychiatric 
symptomatology has been consistent with a 50 percent 
disability rating, from August 20, 1992 (the effective date 
of the grant of service connection for dysthymia with PTSD) 
to January 8, 1997 (the date at which the RO had determined 
that the veteran's psychiatric disability warranted a 50 
percent rating).

The Board's conclusion that a 50 percent disability rating is 
warranted from August 20, 1992 is supported by the medical 
evidence of record, which includes two VA examination 
reports, dated in June 1993 and November 1995, and several 
mental health clinical records dated in December 1996, 
including one hospitalization report.  The records prior to 
December 1996 reveal that the veteran suffered from multiple 
symptoms of varying degrees, such as anger, irritability, 
tearfulness, homicidal thoughts, poor to fair judgment and 
insight, continuous depression, decreased interest, lack of 
concentration, low energy and self-esteem, and sleep 
disturbance.  The June 1993 examiner opined that the veteran 
was "a continuing and ongoing risk to others, although he 
was not emergently commitable [sic] at the time of this 
evaluation . . ." and that he had "mild to moderate 
dysfunction" in his familial, social and occupational 
functioning, but was still able to hold down a full-time job.  
The November 1995 examiner opined that the veteran seemed to 
be mildly occupationally impaired and mild to moderately 
impaired socially.

The December 1996 medical records show that the veteran's 
depression and associated symptoms as described in the 
earlier examinations continued to be present, and he was 
hospitalized for one day early that month because of distress 
caused by auditory hallucinations, and homicidal and suicidal 
ideations.  At the time of his hospitalization his GAF score 
was judged to be 31.  Evidence of psychosis began to emerge 
at this time, associated with his homicidal and suicidal 
ideation, but the veteran was also described as exhibiting 
normal and logical speech and thought processes.  

The Board notes at this juncture that the veteran's GAF score 
was only documented once for the time period at issue, and at 
that time (December 1996) the veteran was hospitalized for 
one day for having the worst symptoms he had experienced up 
to that point.  The Global Assessment of Functioning (GAF) 
scale is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994) [hereinafter DSM-IV].  A 
31-40 score indicates "some impairment in reality testing or 
communication . . . OR major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood . . . ."  The Court, in Carpenter v. Brown, 8 Vet. 
App. 240 (1995), recognized the importance of the GAF score 
and the interpretation of the score.

The Board observes that, although the veteran's psychiatric 
symptoms fluctuated somewhat over the period from August 20, 
1992 to January 8, 1997, his overall impairment was rather 
consistent.  It appears that from 1992 the veteran's 
symptomatology has been commensurate with either the 
considerable occupational and social impairment contemplated 
by the old criteria or reduced reliability and productivity 
enunciated in the new criteria for the 50 percent rating.  At 
times the veteran's symptoms did not seem to be so severe.  
Indeed, the veteran was apparently able to maintain full-time 
employment during this time, he always spoke normally, his 
thinking was generally unimpaired, and his hygiene and 
personal appearance were always well kept.  However, taking 
the evidence together as a whole, particularly the ever-
present depression, apparent anger and irritability, and 
recurrent homicidal and suicidal ideations, the Board is of 
the opinion that the veteran's overall psychiatric disability 
met the criteria for the assignment of a 50 percent 
disability rating under either the old or new criteria.  
Consequently, the Board finds that, with resolution of 
reasonable doubt in the veteran's favor, a 50 percent rating 
for dysthymia with PTSD is warranted for the period from 
August 20, 1992 to January 8, 1997.  Fenderson, supra.  

The Board also finds that the preponderance of the evidence 
is against a finding that the criteria for a higher rating 
have been met.  Although the veteran's GAF score was 
determined to be 31 in early December 1996 during his 
hospitalization, he was hospitalized for only one day and his 
condition apparently stabilized quickly.  And although the 
veteran suffered from some symptoms contained in the new 
criteria for a 70 percent rating, such as suicidal ideation 
and near-continuous depression, overall the medical evidence 
fails to show that he generally suffered from severe social 
or occupational impairment or deficiencies in most areas.  
Similarly, with respect to the old criteria, as the veteran 
was able to maintain relatively steady employment during the 
time period question, and was otherwise able to express 
himself clearly and care completely for his own needs 
competently, his symptoms were not shown to cause severe 
impairment.  Indeed, some of the characterizations of the 
veteran's disability as ranging from mild to moderate also 
support the conclusion that the veteran's overall disability 
did not rise to the level contemplated for a 70 percent 
rating under either the old or new rating criteria.

In arriving at this decision, the Board notes that on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001).  VA has since issued 
regulations consistent with this law.  See 66 Fed. Reg. 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Among 
other things, this law and its implementing regulations 
include a duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
to make reasonable efforts to obtain such evidence, and to 
afford a claimant an opportunity for a VA examination under 
certain circumstances.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5107 note (West Supp. 2001).  

The veteran and his representative have been notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to the benefit sought on appeal.  The Board 
concludes that the discussions in the rating decisions, 
statements of the case, and supplemental statements of the 
case have informed the veteran and his representative of the 
information and evidence necessary to substantiate the claim 
addressed above, and have therefore satisfied the 
notification requirements.  Also, there does not appear to be 
pertinent evidence relative to the time period in question 
that VA has not obtained.  The Board therefore finds that the 
record as it stands is adequate to allow for review of the 
claim for a higher rating prior to January 8, 1997, and that 
no further action by the RO is necessary to meet the 
requirements of the Veterans Claims Assistance Act of 2000.  
Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).


ORDER

Entitlement to a 50 percent rating for service-connected 
dysthymia and PTSD from August 20, 1992, to January 8, 1997, 
is granted, subject to the laws and regulations governing the 
award of monetary benefits.



REMAND

Regarding the issues of entitlement to a disability rating in 
excess of 50 percent for dysthymia with PTSD from January 8, 
1997, and entitlement to service connection for obesity, it 
should be pointed out that the Board's October 1999 remand 
directed the RO to undertake several actions to develop the 
veteran's claims.  First, the Board directed the RO to obtain 
and associate with the record on appeal a copy of the VA PTSD 
examination referred to by an April 1998 VA examiner, and 
that if no such examination took place, the RO should 
associate with the record a memorandum to that effect.  Upon 
review of the file, a copy of the putative examination report 
does not appear to have been associated with the file; nor is 
there any indication that the RO has attempted to obtain the 
report or provide a memorandum explaining its absence.  The 
Board finds that, if a PTSD examination was in fact conducted 
in 1998, the results would be relevant to determining the 
appropriate disability rating that should be assigned for the 
veteran's service-connected psychiatric disability since 
January 1997.  

Second, the Board directed the RO to obtain and associate 
with the record all relevant employment records, including 
documentation of 960 hours of work the veteran claimed he 
lost at Medical University of South Carolina.  Although the 
RO sent a letter to the veteran in January 2000 requesting 
that he provide the copies of all relevant employment 
records, the RO did not attempt to contact the employer 
directly.  The Board finds that in order to comply with the 
Veterans Claims Assistance Act of 2000, the RO has 
responsibility to contact the employer directly if the 
employer is known by the RO and consent from the veteran can 
be obtained.  

Third, the Board requested that the veteran be scheduled for 
VA psychiatric and gastroenterological examinations, and 
directed that the RO arrange for the examiner who conducted 
the veteran's mental disorder examination to consult with the 
examiner who conducted the gastroenterological examination to 
provide a consensus opinion as to the medical probability 
that the veteran's current obesity is caused or made worse by 
his service-connected dysthymia with PTSD.  Although each of 
the examinations was conducted and reports thereof associated 
with the record, it appears that no consultation between the 
examiners took place.  Considering the fact that both of the 
examiners came to different conclusions regarding the 
relationship between the veteran's obesity and his service-
connected psychiatric disability, the failure of the two 
examiners to confer is significant, and precludes the Board 
from rendering an appellate decision with regard to the issue 
of service connection for obesity.

The Board observes that the October 1999 remand conferred on 
the veteran the right to compliance with the remand orders, 
as a matter of law.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998).  However, as already explained herein, the 
Board's remand orders were not fully complied with.  Thus, 
the RO is required to conduct the development requested by 
the Board in order for the veteran's claims to be fully and 
fairly adjudicated. 

Concerning the issues of service connection for hypertension 
and foot disability, to include as secondary to service-
connected dysthymia with PTSD, the Board notes that although 
some medical evidence exists to show that the veteran suffers 
from hypertension and foot disability, the veteran has not 
yet been afforded a VA examination with respect to these 
claims.  Pursuant to the Veterans Claims Assistance Act of 
2000, which redefines the obligations of VA with respect to 
the duty to assist, the Board finds that VA has a duty to 
afford the veteran examinations to assist him in developing 
these claims.  38 U.S.C.A. § 5103A(b)(d)) (West Supp. 2001); 
see also 66 Fed. Reg. 45,630-31 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R § 3.159(c)(4)). 

Because of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, which, for the most 
part, are applicable to all claims filed on or after the date 
of enactment of the Veterans Claims Assistance Act of 2000, 
or filed before the date of enactment and not yet final as of 
that date, see 38 U.S.C.A. § 5107 note (West Supp. 2001), the 
RO must ensure compliance with the notice and duty to assist 
provisions contained in the new law. 

Accordingly, these issues are REMANDED for the following 
actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001) and 66 Fed. 
Reg. 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R § 3.159) 
are fully satisfied.  The veteran should 
be given an opportunity to supplement the 
record and/or identify any additional 
sources of evidence, including private 
and VA medical records, and employment 
records, that are relevant to his claim.  

2.  The RO should obtain and associate 
with the record on appeal a copy of the 
PTSD VA examination referred to by the 
April 1998 VA examiner. (If no such 
examination took place, the RO should 
associate with the record a memorandum to 
that effect.)

3.  The RO should, after obtaining 
necessary releases from the veteran, 
contact the Medical University of South 
Carolina, and any other employers 
identified by the veteran, for the 
purpose of obtaining relevant employment 
records. 

4.  The RO should arrange, if possible, 
for the examiner who conducted the August 
2000 VA mental disorders examination to 
consult with the examiner who conducted 
the August 2000 VA gastroenterological 
examination, and provide a consensus 
opinion as to the medical probability 
that the veteran's current obesity is 
caused or made worse by his service-
connected dysthymia with PTSD.  In the 
event that such a consultation cannot be 
arranged, the RO should arrange for new 
examiner(s) to review the evidence and 
render an opinion as to the medical 
probability that the veteran's current 
obesity is caused or made worse by his 
service-connected dysthymia with PTSD.  
Each opinion expressed should be 
explained in light of those opinions 
already of record, especially the 
evidence referred to in this remand.

5.  The veteran should be scheduled for 
VA examinations to evaluate the veteran's 
hypertension and foot disability, to 
include as secondary to service-connected 
dysthymia with PTSD.  The examiner(s) 
should review the claims file, examine 
the veteran, and undertake any and all 
clinical tests or studies deemed 
necessary to assess the nature of any 
current hypertension or foot problems and 
their etiology.  The examiner(s) should 
provide a diagnosis or diagnoses, and for 
each diagnosis offer an opinion as to the 
medical probabilities that each is 
attributable to the veteran's period of 
military service or was caused or made 
worse by service-connected dysthymia with 
PTSD.  38 C.F.R. § 3.310 (2001); Allen v. 
Brown, 7 Vet. App. 439 (1995).  The 
opinions should be explained in the 
context of the entire record.  

6.  The RO should undertake any 
additional development suggested by the 
examiners' findings and opinions, or lack 
thereof.  After all required notification 
and development have been completed, the 
RO should take adjudicatory action.  If 
any benefit sought is denied, a 
supplemental statement of the case should 
be issued.  

The veteran and his representative should be given an 
opportunity to respond to the supplemental statement of the 
case.  Thereafter, the claims file should be returned to this 
Board for further appellate review.  No action is required of 
the veteran until he receives further notice, but he may 
submit additional evidence and argument.  The purpose of this 
remand is to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issues.

The remanded claims must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or by the Court for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 



